Quillian, Presiding Judge.
This is an appeal from the trial court’s affirmance of an award of the State Board of Workmen’s Compensation *520which denied compensation.
Submitted November 3, 1976
Decided November 19, 1976.
Paul R. Koehler, for appellant.
B. A. Bladen, for appellees.
The evidence was sufficient to support findings of fact that: the claimant had two jobs, one working for John F. Siggers as a housekeeper and babysitter and another as a part-time shampoo girl in a beauty shop; the beauty shop was owned by Regency Beauty and Barber Supply, Inc.; Mr. Siggers owned a majority of the stock in the corporation; at the time of the claimant’s accident she was helping Mr. Siggers lift a tiller into the trunk of his automobile; when the claimant sustained her injuries she was performing her duties as a housekeeper and babysitter and her accident was in no way related to her employment as a shampoo girl.
While there might have been some evidence that the claimant’s duties at Mr. Siggers’ home were related to her employment at the beauty shop, we are bound by the any evidence rule and the judgment is therefore affirmed.

Judgment affirmed.


Marshall and McMurray, JJ., concur.